Citation Nr: 0602670	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-35 865	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina, Regional Office (RO), which denied the veteran's 
claim of entitlement to service connection for PTSD.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reflects that, in his substantive appeal, received 
at the RO in October 2004, the veteran indicated that he 
desired a hearing at a local VA office before a Veterans Law 
Judge (Travel Board hearing).  It does not appear that this 
matter has yet been addressed.

Therefore, in order to ensure full compliance with due 
process requirements, this case is REMANDED for the following 
action:

The RO/AMC should schedule the veteran 
for a Travel Board hearing.  Unless the 
veteran indicates in a signed, written 
document that he no longer desires the 
requested hearing, the hearing should be 
held, and his claims file thereafter 
transferred to the Board in accordance 
with current appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

